Citation Nr: 0842661	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-01 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right shoulder 
disability, and if so, whether the reopened claim should be 
granted.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right leg 
disability, and if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from July 1961 to July 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Columbia, South Carolina, Regional Office (RO) of the 
United States Department of Veterans Affairs which declined 
to reopen the previously denied claims.  The Washington, DC, 
RO has maintained jurisdiction over the claim.

In his March 2005 application, the veteran specified that he 
was claiming service connection for a separate disability of 
the neck; the RO has combined this claim with that for the 
right shoulder, without explanation.  The veteran's statement 
and the evidence of record make clear that this was intended 
as separate and distinct claim for benefits, and the issue of 
service connection for a neck disability is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  By way of an April 1981 decision, the RO denied service 
connection disabilities of the right shoulder and the right 
leg based on the fact that no in-service injury was shown.  
Although the veteran initiated an appeal as to the decision 
in both issues, he never responded to the July 1981 statement 
of the case, and the decision became final.

2.  Evidence received since April 1981 has not been 
previously considered by agency decision makers and is not 
cumulative or redundant of evidence already of record, but it 
does not relate to an unestablished fact nor does it raise a 
reasonable possibility of substantiating either of the 
claims.


CONCLUSIONS OF LAW

1  New and material evidence not having been received, the 
claim of service connection for a right shoulder disability 
is not reopened.  38 U.S.C.A. § 5108 (2002); 38 C.F.R. 
§ 3.156(a) (2008).

2.  New and material evidence not having been received, the 
claim of service connection for a right leg disability is not 
reopened.  38 U.S.C.A. § 5108 (2002); 38 C.F.R. § 3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, with 
specificity as to the grounds of the prior denial.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  The Board notes that 
although the Court additionally indicated that notice as to 
elements of the underlying claim of service is desirable, in 
a case, as here, where the claim is not reopened, such notice 
would not be relevant.

In March 2005 correspondence, the RO notified the veteran of 
the evidence and information required to reopen the 
previously denied claims.  The letter referenced the prior 
denial and clearly and correctly stated the unestablished 
fact still needed to substantiate the claim.  The letter also 
provided the correct definitions of new and material 
evidence.  Legally adequate notice under the VCAA was 
therefore provided prior to the initial adjudication of the 
claim.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the RO associated with the claims file updated VA treatment 
records as identified by the veteran.  No additional private 
or service treatment records were identified, and the duty to 
examine does not attach until the claim is reopened.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

As the analysis with respect to both disabilities is 
identical, they are discussed together herein.

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The claim 
at issue here was submitted in March 2005.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The RO denied service connection for the right shoulder and 
leg disabilities in an April 1981 decision, based on a 
finding that there were no documented injuries in service.  
The veteran had alleged that while stationed at Fort Dix, New 
Jersey, in 1960, he had fallen from "heavy equipment" and 
injured his right shoulder, leg, and torso, as well as his 
throat.  At the time of the decision, the evidence consisted 
of service treatment records, reports from a 1974 VA 
psychiatric hospitalization, and a statement from a private 
doctor regarding ongoing treatment for an unspecified 
condition.  The service records did not show any 
documentation of the alleged fall at Fort Dix in service.  
They did not include any records of treatment for injuries in 
a fall, nor did they include any reports or complaints 
related to the leg or shoulder during service.  The VA 
records also made no reference to any physical disability or 
complaint.

Since April 1981, the veteran has submitted, or VA has 
obtained on the veteran's behalf, VA inpatient and outpatient 
treatment records from 1984 to 2005.  Review of these records 
reveals no complaints of chronic right leg or right shoulder 
pain.  Over this period, the veteran makes no complaint at 
all regarding his right leg.  He only refers to his right 
shoulder once, tangentially, in June 2005, when he reported 
slipping and falling, which resulted in pain "on right side 
under arm pit."  At no time does the veteran allege any 
injury in service, nor does any medical provider refer to any 
injury or incident in service.

While the VA treatment records are new in that they have not 
been previously considered, they are clearly not material, as 
the records fail to address in any way the grounds of the 
prior denial.  In short, the new records do not document or 
refer to any in-service injury or incident; they do not even 
go so far as to recite allegations of symptoms since service.  
The new evidence does not address the unestablished fact of 
an injury in service, and hence cannot support a reopening of 
the claims.

	(CONTINUED ON NEXT PAGE)





ORDER

The claim of service connection for a right shoulder 
disability is not reopened, and remains denied.

The claim of service connection for a right leg disability is 
not reopened, and remains denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


